REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (as may be amended, restated, supplemented,
or otherwise modified from time to time, the “Agreement”) is entered into as of
the 27th day of February, 2018, by and among Union Acquisition Corp., a Cayman
Islands exempted company (the “Company”) and the undersigned parties listed
under Investor on the signature page hereto (each, an “Investor” and
collectively, the “Investors”).

WHEREAS, the Investors and the Company desire to enter into this Agreement to
provide the Investors with certain rights relating to the registration of the
securities held by them as of the date hereof;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. DEFINITIONS. The following capitalized terms used herein have the following
meanings:

“Business Combination” means the acquisition of direct or indirect ownership
through a merger, share exchange, asset acquisition, share purchase,
recapitalization, reorganization or other similar type of transaction, of one or
more businesses or entities.

“Commission” means the Securities and Exchange Commission, or any other Federal
agency then administering the Securities Act or the Exchange Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Founder Shares” means all of the outstanding Ordinary Shares of the Company
issued prior to the consummation of its initial public offering.

“Ordinary Shares” means the ordinary shares, par value $0.0001 per share, of the
Company.

“Private Placement Warrants” means the warrants the Investors are privately
purchasing simultaneously with the consummation of the Company’s initial public
offering, and includes all Ordinary Shares issuable upon conversion or exchange
of such warrants.

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

--------------------------------------------------------------------------------



“Registrable Securities” means (i) the Founder Shares, (ii) the Private
Placement Warrants (and underlying securities), and (iii) the Working Capital
Warrants (and underlying securities), if any. Registrable Securities include any
warrants, shares of capital stock, or other securities of the Company issued as
a dividend or other distribution with respect to or in exchange for or in
replacement of such Founder Shares, Private Placement Warrants (and underlying
securities), and Working Capital Warrants (and underlying securities). As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when: (a) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (b) such securities shall have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration under the
Securities Act; (c) such securities shall have ceased to be outstanding, or (d)
the Registrable Securities are freely saleable under Rule 144 without volume
limitations.

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities (other than a registration statement on
Form S-4 or Form S-8, or their successors, or any registration statement
covering only securities proposed to be issued in exchange for securities or
assets of another entity).

“Release Date” means the date on which the Founder Shares are disbursed from
escrow pursuant to Section 3 of that certain Stock Escrow Agreement dated as of
February 27, 2018 by and among the Investors and Continental Stock Transfer &
Trust Company.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

“Units” means the units of the Company, each comprised of one Ordinary Share,
one right to receive one-tenth (1/10) of one Ordinary Share and one warrant to
purchase one Ordinary Share.

“Working Capital Warrants” means any warrants held by Investors, officers, or
directors of the Company or their affiliates which may be issued in payment of
working capital loans made to the Company.

--------------------------------------------------------------------------------



2. REGISTRATION RIGHTS.

2.1 Demand Registration.

2.1.1 Request for Registration. The holders of a majority-in-interest of the
Private Placement Warrants, Working Capital Warrants, or Founder Shares may make
a written demand for registration under the Securities Act of all or part of
such Registrable Securities at any time and from time to time on or after: (i)
thirty (30) days after the date that the Company consummates a Business
Combination with respect to the Private Placement Warrants and Working Capital
Warrants, or (ii) the Release Date with respect to the Founder Shares (each a
“Demand Registration”). Any demand for a Demand Registration shall specify the
number of shares of Registrable Securities proposed to be sold and the intended
method(s) of distribution thereof. The Company will notify all holders of
Registrable Securities of the demand, and each holder of Registrable Securities
who wishes to include all or a portion of such holder’s Registrable Securities
in the Demand Registration (each such holder including shares of Registrable
Securities in such registration, a “Demanding Holder”) shall so notify the
Company within fifteen (15) days after the receipt by the holder of the notice
from the Company. Upon any such request, the Demanding Holders shall be entitled
to have their Registrable Securities included in the Demand Registration,
subject to Section 2.1.4 and the provisos set forth in Section 3.1.1. The
Company shall not be obligated to effect more than an aggregate of two (2)
Demand Registrations in respect of all Registrable Securities (not including
short-form requests for registration pursuant to Section 2.3).

2.1.2 Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders thereafter elect to continue the offering; provided,
further, that the Company shall not be obligated to file a second Registration
Statement until a Registration Statement that has been filed is counted as a
Demand Registration or is terminated.

2.1.3 Underwritten Offering. If a majority-in-interest of the Demanding Holders
so elect and such holders so advise the Company as part of their written demand
for a Demand Registration, the offering of such Registrable Securities pursuant
to such Demand Registration shall be in the form of an underwritten offering. In
such event, no holder may include its Registrable Securities in such
registration unless such holder includes its Registrable Securities in such
underwriting. All Demanding Holders proposing to distribute their Registrable
Securities through such underwriting shall enter into an underwriting agreement
in customary form with the Underwriter or Underwriters selected for such
underwriting by a majority-in-interest of the holders initiating the Demand
Registration.

--------------------------------------------------------------------------------



2.1.4 Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering advises the Company
and the Demanding Holders in writing that the dollar amount or number of shares
of Registrable Securities which the Demanding Holders desire to sell, taken
together with all other Ordinary Shares or other securities which the Company
desires to sell and the Ordinary Shares, if any, as to which registration has
been requested pursuant to written contractual piggy-back registration rights
held by other stockholders of the Company who desire to sell, exceeds the
maximum dollar amount or maximum number of shares that can be sold in such
offering without adversely affecting the proposed offering price, the timing,
the distribution method, or the probability of success of such offering (such
maximum dollar amount or maximum number of shares, as applicable, the “Maximum
Number of Shares”), then the Company shall include in such registration: (i)
first, the pro rata proportion of each Demanding Holder’s Registrable Securities
that can be sold without exceeding the Maximum Number of Shares, determined in
accordance with the number of shares that each such person has requested be
included in the Demand Registration, regardless of the total number of shares
held by each such person (such proportion is referred to herein as “Pro Rata”);
(ii) second, any Ordinary Shares or other securities that the Company desires to
sell that can be sold without exceeding the Maximum Number of Shares; and (iii)
third, any Ordinary Shares or other securities for the account of other persons
that the Company is obligated to register pursuant to written contractual
arrangements with such persons and that can be sold without exceeding the
Maximum Number of Shares.

2.1.5 Withdrawal. If a majority-in-interest of the Demanding Holders disapprove
of the terms of any underwriting or are not entitled to include all of their
Registrable Securities in any offering for any reason, then, prior to the
effectiveness of the Registration Statement, such majority-in-interest of the
Demanding Holders may provide written notice to the Company and the
Underwriter(s) of their request to withdraw the Registration Statement, and the
proposed offering shall be withdrawn. If the Registration Statement is so
withdrawn, it will not count as a Demand Registration pursuant to this Section
2.1. Notwithstanding any such withdrawal, the Company shall pay all expenses
incurred by the holders of Registrable Securities in connection with such
registration as provided in Section 3.4.

2.2 Piggy-Back Registration.

2.2.1 Piggy-Back Rights. If at any time on or after the date the Company
consummates a Business Combination the Company proposes to file a Registration
Statement for its own account or for shareholders of the Company for their
account (including, without limitation, pursuant to Section 2.1) with respect to
an offering of equity securities, or securities or other obligations exercisable
or exchangeable for or convertible into equity securities, other than a
Registration Statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing shareholders, (iii) for an offering of debt that is
convertible into equity securities of the Company or (iv) for a dividend
reinvestment plan, then the Company shall give written notice of such proposed
filing to the holders of Registrable Securities as soon as practicable but in no
event less than ten (10) days before the anticipated filing date, which notice
shall: (x) describe the amount and type of securities to be included in such
offering, (y) describe the intended method(s) of distribution and the name of
the proposed managing Underwriter or Underwriters, if any, of the offering, and
(z) offer to the holders of Registrable Securities the opportunity to register
the sale of such number of shares of Registrable Securities as such holders may
request in writing within five (5) days following receipt of such notice (a
“Piggy-Back Registration”). The Company shall cause such Registrable Securities
to be included in such registration or, if the offering is an underwritten
offering, shall use its best efforts to cause the managing Underwriter or
Underwriters to permit the Registrable Securities requested to be included in
such registration, on the same terms and conditions as any similar securities of
the Company and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All holders of Registrable Securities proposing to distribute their securities
through a Piggy-Back Registration that involves an Underwriter or Underwriters
shall enter into an underwriting agreement in customary form with the
Underwriter or Underwriters selected for such Piggy-Back Registration.

--------------------------------------------------------------------------------



2.2.2 Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of Ordinary Shares which the Company desires to sell, taken
together with Ordinary Shares, if any, as to which registration has been
demanded pursuant to written contractual arrangements with persons other than
the holders of Registrable Securities hereunder, the Registrable Securities as
to which registration has been requested under this Section 2.2, and the
Ordinary Shares, if any, as to which registration has been requested pursuant to
the written contractual piggy-back registration rights of other shareholders of
the Company, exceeds the Maximum Number of Shares, then the Company shall
include in any such registration:

(a) If the registration is undertaken for the Company’s account: (A) first, the
Ordinary Shares or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Number of Shares; (B) second, the Ordinary
Shares or other securities, if any, comprised of Registrable Securities, as to
which registration has been requested pursuant to the applicable written
contractual piggy-back registration rights of such security holders, Pro Rata,
that can be sold without exceeding the Maximum Number of Shares; and (C) third,
the Ordinary Shares or other securities for the account of other persons that
the Company is obligated to register pursuant to written contractual piggy-back
registration rights with such persons and that can be sold without exceeding the
Maximum Number of Shares;

(b) If the registration is a “demand” registration undertaken at the demand of
persons other than any of the holders of Registrable Securities: (A) first, the
Ordinary Shares or other securities for the account of the demanding persons
that can be sold without exceeding the Maximum Number of Shares; (B) second, the
Ordinary Shares or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Number of Shares; (C) third, the Ordinary
Shares or other securities comprised of Registrable Securities, Pro Rata, as to
which registration has been requested pursuant to the terms hereof, that can be
sold without exceeding the Maximum Number of Shares; and (D) fourth, the
Ordinary Shares or other securities for the account of other persons that the
Company is obligated to register pursuant to written contractual arrangements
with such persons, that can be sold without exceeding the Maximum Number of
Shares.

--------------------------------------------------------------------------------



2.2.3 Withdrawal. Any holder of Registrable Securities may elect to withdraw
such holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement. The Company (whether
on its own determination or as the result of a withdrawal by persons making a
demand pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of such Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 3.4.

2.3 Registrations on Form S-3. The holders of Registrable Securities may at any
time and from time to time request in writing that the Company register the
resale of any or all of such Registrable Securities on Form S-3 or any similar
short-form registration which may be available at such time (“Form S-3”);
provided, however, that the Company shall not be obligated to effect such
request through an underwritten offering. Upon receipt of such written request,
the Company will promptly give written notice of the proposed registration to
all other holders of Registrable Securities, and each holder of Registrable
Securities who wishes to include all or a portion of such holder’s Registrable
Securities in the Form S-3 shall so notify the Company within fifteen (15) days
after the receipt by the holder of the notice from the Company. As soon as
practicable thereafter, the Company shall effect the Form S-3 registration of
such Registrable Securities; provided, however, that the Company shall not be
obligated to effect any such registration pursuant to this Section 2.3: (i) if
Form S-3 is not available for such offering; or (ii) if the holders of the
Registrable Securities, together with the holders of any other securities of the
Company entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at any aggregate price to the
public of less than $500,000. Registrations effected pursuant to this Section
2.3 shall not be counted as Demand Registrations effected pursuant to Section
2.1.

3. REGISTRATION PROCEDURES.

3.1 Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Company
shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
as expeditiously as practicable, and in connection with any such request, use
its best efforts to:

(a) prepare and file with the Commission a Registration Statement on any form
for which the Company then qualifies or which counsel for the Company shall deem
appropriate, and to cause such Registration Statement to become effective and
remain effective until all Registrable Securities and other securities covered
by such Registration Statement have been disposed of in accordance with the
intended method(s) of distribution set forth in such Registration Statement or
such securities have been withdrawn; provided, however, that the Company shall
have the right to defer any Demand Registration for up to thirty (30) days, and
any Piggy-Back Registration for such period as may be applicable to deferment of
any Demand Registration to which such Piggy-Back Registration relates, and in
such each case the Company shall furnish to the holders a certificate signed by
the President or Chairman of the Company stating that, in the good faith
judgment of the Board of Directors of the Company, it would be materially
detrimental to the Company and its shareholders for such Registration Statement
to be effected at such time; provided further, however, that the Company shall
not have the right to defer the filing of a Demand Registration more than once
in any 365-day period.

--------------------------------------------------------------------------------



(b) prepare and file with the Commission such amendments, including
post-effective amendments, and supplements to such Registration Statement and
the prospectus used in connection therewith, as may be necessary to keep such
Registration Statement effective and in compliance with the provisions of the
Securities Act until all Registrable Securities and other securities covered by
such Registration Statement have been disposed of in accordance with the
intended method(s) of distribution set forth in such Registration Statement or
such securities have been withdrawn.

(c) promptly, and in any event within two (2) business days, notify the holders
of Registrable Securities included in such Registration Statement of: (i) the
filing of a Registration Statement, (ii) the effectiveness of a Registration
Statement, (iii) when any post-effective amendment to such Registration
Statement becomes effective; (iv) the issuance or threatened issuance by the
Commission of any stop order (and the Company shall take all actions required to
prevent the entry of such stop order or to remove it if entered); and (v) any
request by the Commission for any amendment or supplement to such Registration
Statement or any prospectus relating thereto or for additional information or of
the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of the securities covered by such Registration Statement, such prospectus will
not contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and promptly make available to the holders of Registrable
Securities included in such Registration Statement any such supplement or
amendment.

(d) prior to filing a Registration Statement, prospectus, or any amendment or
supplement thereto, furnish without charge to the holders of Registrable
Securities included in such registration, and such holders’ legal counsel,
copies of such documents as proposed to be filed and all exhibits thereto and
documents incorporated by reference therein, and such other documents as the
holders of Registrable Securities included in such registration or their legal
counsel may request in order to facilitate the disposition of the Registrable
Securities owned by such holders and to provide such holders and legal counsel
with a reasonable opportunity to review such documents and comment thereon, and
the Company shall not file any Registration Statement or prospectus or amendment
or supplement thereto, including documents incorporated by reference, to which
such holders or their legal counsel shall object.

--------------------------------------------------------------------------------



(e) take such action necessary to cause the Registrable Securities covered by
the Registration Statement to be registered or qualified under such securities
or “blue sky” laws of such jurisdictions in the United States as the holders of
Registrable Securities included in such Registration Statement (in light of
their intended plan of distribution) may request and such other governmental
authorities as may be necessary by virtue of the business and operations of the
Company, and do any and all other acts and things that may be necessary or
advisable to enable the holders of Registrable Securities included in such
Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph or subject
itself to taxation in any such jurisdiction.

(f) enter into customary agreements (including, if applicable, an underwriting
agreement in customary form) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities. The representations, warranties and covenants of the Company in any
underwriting agreement which are made to or for the benefit of any Underwriters,
to the extent applicable, shall also be made to and for the benefit of the
holders of Registrable Securities included in such registration statement. No
holder of Registrable Securities included in such registration statement shall
be required to make any representations or warranties in the underwriting
agreement except, if applicable, with respect to such holder’s organization,
good standing, authority, title to Registrable Securities, lack of conflict of
such sale with such holder’s material agreements and organizational documents,
and with respect to written information relating to such holder that such holder
has furnished in writing expressly for inclusion in such Registration Statement.

(g) make available for inspection by the holders of Registrable Securities
included in such Registration Statement, any Underwriter participating in any
disposition pursuant to such Registration Statement, and any attorney,
accountant, or other professional retained by any holder of Registrable
Securities included in such Registration Statement or any Underwriter, all
financial and other records, pertinent corporate documents, and properties of
the Company, as shall be necessary to enable them to exercise their due
diligence responsibility, and cause the Company’s officers, directors and
employees to supply all information requested by any of them in connection with
such Registration Statement.

(h) furnish to each holder of Registrable Securities included in any
Registration Statement a signed counterpart, addressed to such holder, of any
opinion of counsel to the Company delivered to any Underwriter and any comfort
letter from the Company’s independent public accountants delivered to any
Underwriter. In the event no legal opinion is delivered to any Underwriter, the
Company shall furnish to each holder of Registrable Securities included in such
Registration Statement, at any time that such holder elects to use a prospectus,
an opinion of counsel to the Company to the effect that the Registration
Statement containing such prospectus has been declared effective and that no
stop order is in effect.

--------------------------------------------------------------------------------



(i) make available to its shareholders, as soon as practicable, an earnings
statement covering a period of twelve (12) months, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.

(j) cause all Registrable Securities included in any registration to be listed
on such exchanges or otherwise designated for trading in the same manner as
similar securities issued by the Company are then listed or designated or, if no
such similar securities are then listed or designated, in a manner satisfactory
to the holders of a majority of the Registrable Securities included in such
registration.

3.2 Cooperation. The principal executive officer of the Company, the principal
financial officer of the Company, the principal accounting officer of the
Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

3.3 Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of any request by the Commission for any amendment or supplement or for
any additional information as set forth in Section 3.1(c)(v), or, in the case of
a resale registration on Form S-3 pursuant to Section 2.3 hereof, upon any
suspension by the Company of the ability of all “insiders” to transact in the
Company’s securities because of the existence of material non-public information
(as such terms are set forth in a written insider trading compliance program
adopted by the Company’s Board of Directors), then each holder of Registrable
Securities included in any registration shall immediately discontinue
disposition of such Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until such holder receives the
supplemented or amended prospectus contemplated by Section 3.1(c)(v) or the
restriction on the ability of “insiders” to transact in the Company’s securities
is removed, as applicable, and, if so directed by the Company, each such holder
will deliver to the Company all written copies, other than permanent file copies
then in such holder’s possession, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice.

3.4 Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Demand Registration, any Piggy-Back
Registration, and any registration on Form S-3 effected pursuant to Section 2.3,
and all expenses incurred in performing or complying with its other obligations
under this Agreement, whether or not the Registration Statement becomes
effective, including, without limitation: (i) all registration and filing fees;
(ii) fees and expenses of compliance with securities or “blue sky” laws
(including fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities); (iii) printing expenses; (iv) the
Company’s internal expenses (including, without limitation, all salaries and
expenses of its officers and employees); (v) the fees and expenses incurred in
connection with the listing of the Registrable Securities; (vi) Financial
Industry Regulatory Authority fees; (vii) fees and disbursements of counsel for
the Company and fees and expenses for independent certified public accountants
retained by the Company (including the expenses or costs associated with the
delivery of any opinions or comfort letters); (viii) the fees and expenses of
any special experts retained by the Company in connection with such
registration; and (ix) the fees and expenses of one legal counsel selected by
the holders of a majority-in-interest of the Registrable Securities included in
such registration. The Company shall have no obligation to pay any underwriting
discounts or selling commissions attributable to the Registrable Securities
being sold by the holders thereof, which underwriting discounts or selling
commissions shall be borne by such holders. Additionally, in an underwritten
offering, all selling shareholders and the Company shall bear the expenses of
the Underwriter pro rata in proportion to the respective amount of shares each
is selling in such offering.

--------------------------------------------------------------------------------



3.5 Information. The holders of Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws.

4. INDEMNIFICATION AND CONTRIBUTION.

4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Investor and each other holder of Registrable Securities, and each
of their respective officers, employees, affiliates, directors, partners,
members, attorneys and agents, and each person, if any, who controls an Investor
and each other holder of Registrable Securities (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) (each, an “Investor
Indemnified Party”), and any Underwriter of the Registrable Securities, their
officers, affiliates, directors, partners, members and agents and each person
who controls such Underwriter (each, an “Underwriter Indemnified Party”) from
and against any expenses, losses, judgments, claims, damages or liabilities,
whether joint or several, arising out of or based upon any untrue statement (or
allegedly untrue statement) of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was registered
under the Securities Act, any preliminary prospectus, final prospectus, or
summary prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, or arising out of or based upon any
omission (or alleged omission) to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or any
violation by the Company of the Securities Act or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration (each,
a “Claim”); and the Company shall promptly reimburse the Investor Indemnified
Party and Underwriter Indemnified Party for any legal and any other expenses
reasonably incurred by such person in connection with investigating and
defending any such Claim whether or not any such person is a party to any such
Claim and including any and all legal and other expenses incurred in giving
testimony or furnishing documents in response to a subpoena or otherwise;
provided, however, that the Company will not be liable to the extent that any
such Claim arises out of or is based upon information furnished to the Company,
in writing, by a selling holder.

--------------------------------------------------------------------------------



4.2 Indemnification by Holders of Registrable Securities. Subject to the
limitations set forth Section 4.4 hereof, each selling holder of Registrable
Securities will indemnify and hold harmless the Company and each of its
directors and officers, each Underwriter (if any), and each other selling holder
and each other person, if any, who controls another selling holder or such
Underwriter within the meaning of Section 15 of the Securities Act, against any
Claim if the statement or omission underlying such Claim was made in reliance
upon and in conformity with information furnished in writing to the Company by
such selling holder expressly for use therein, and shall reimburse such persons
for any legal or other expenses reasonably incurred by any of them in connection
with investigation or defending any such Claim. Each selling holder’s
indemnification obligations hereunder shall be several and not joint and shall
be limited to the amount of any net proceeds actually received by such selling
holder.

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any person
of any notice of any Claim in respect of which indemnity may be sought pursuant
to Section 4.1 or 4.2, such person (the “Indemnified Party”) shall notify such
other person (the “Indemnifying Party”) in writing of the Claim; provided,
however, that the failure to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability hereunder, except and solely to the extent
the Indemnifying Party is actually prejudiced by such failure. If the
Indemnified Party is seeking indemnification with respect to any Claim brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such Claim, and, jointly with all other Indemnifying Parties, to
assume control of the defense thereof with counsel satisfactory to the
Indemnified Party. After notice from the Indemnifying Party to the Indemnified
Party of its election to assume control of the defense of such Claim, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal or
other expenses subsequently incurred by the Indemnified Party in connection with
the defense thereof other than reasonable costs of investigation; provided,
however, that in any action in which both the Indemnified Party and the
Indemnifying Party are named as defendants, the Indemnified Party shall have the
right to employ separate counsel (but no more than one such separate counsel) to
represent the Indemnified Party and its controlling persons who may be subject
to liability arising out of any Claim, with the fees and expenses of such
counsel to be paid by such Indemnifying Party if, based upon the written advice
of counsel of such Indemnified Party, representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, consent to entry of judgment or effect any settlement of
any claim or pending or threatened proceeding in respect of which the
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such judgment or settlement
includes an unconditional release of such Indemnified Party from all liability
arising out of such claim or proceeding.

4.4 Contribution. If the indemnification provided for in the foregoing Sections
4.1, 4.2 and 4.3 is unavailable to any Indemnified Party in respect of any
Claim, then each such Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Claim (including any legal or other
expenses incurred by such Indemnified Party in connection with investigating or
defending the Claim) in such proportion as is appropriate to reflect the
relative fault of the Indemnified Parties and the Indemnifying Parties in
connection with the actions or omissions which resulted in such Claim, as well
as any other relevant equitable considerations. The relative fault of any
Indemnified Party and any Indemnifying Party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Indemnified Party or such Indemnifying
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties agree
that it would not be just and equitable if contribution pursuant to this Section
4.4 were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding sentence. Notwithstanding the provisions of this Section
4.4, no holder of Registrable Securities shall be required to contribute any
amount in excess of the dollar amount of the net proceeds (after payment of any
underwriting fees, discounts, commissions, or taxes) actually received by such
holder from the sale of Registrable Securities which gave rise to such
contribution obligation. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) with respect to any
Claim shall be entitled to contribution in such action from any person who was
not guilty of such fraudulent misrepresentation.

--------------------------------------------------------------------------------



5. RESALES. The Company covenants that it shall file any reports required to be
filed by it under the Securities Act and the Exchange Act and shall take such
further action as the holders of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.

6. MISCELLANEOUS.

6.1 Other Registration Rights. The Company represents and warrants that no
person, other than the holders of the Registrable Securities, has any right to
require the Company to register any shares of the Company’s capital stock for
sale or to include shares of the Company’s capital stock in any registration
filed by the Company for the sale of shares of capital stock for its own account
or for the account of any other person.

6.2 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties, and obligations of the Company hereunder may not be assigned or
delegated by the Company in whole or in part. This Agreement and the rights,
duties, and obligations of the holders of Registrable Securities hereunder may
be freely assigned or delegated by such holder of Registrable Securities in
conjunction with and to the extent of any transfer of Registrable Securities by
any such holder. This Agreement and the provisions hereof shall be binding upon
and shall inure to the benefit of each of the parties, to the permitted assigns
of the Investors or holder of Registrable Securities, or of any assignee of the
Investors or holder of Registrable Securities. This Agreement is not intended to
confer any rights or benefits on any persons that are not party hereto other
than as expressly set forth in Section 4 and this Section 6.2.

6.3 Notices. All notices, demands, requests, consents, approvals, or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex, or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex, or facsimile; provided, that if such service or transmission is not on a
business day or is after normal business hours, then such notice shall be deemed
given on the next business day. Notice otherwise sent as provided herein shall
be deemed given on the next business day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.

--------------------------------------------------------------------------------



To the Company:

Union Acquisition Corp.
400 Madison Ave, Suite 11A
New York, NY 10017
Attn: Chief Executive Officer

with a copy to:

Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York NY 10174
Attn: David Alan Miller, Esq.

To an Investor, to the address set forth below such Investor’s name on Exhibit A
hereto.

6.4 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

6.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or email/pdf transmission shall constitute valid and
sufficient delivery thereof.

6.6 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitutes the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
representations, understandings, negotiations, and discussions between the
parties, whether oral or written.

--------------------------------------------------------------------------------



6.7 Modifications and Amendments. No amendment, modification, or termination of
this Agreement shall be binding upon any party unless executed in writing by
such party.

6.8 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

6.9 Waivers and Extensions. Any party to this Agreement may waive any right,
breach, or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made before or after the right has arisen or the breach or default has
occurred. Any waiver may be conditional. No waiver of any breach of any
agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

6.10 Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Investor or any other holder of Registrable Securities may
proceed to protect and enforce its rights by suit in equity or action at law,
whether for specific performance of any term contained in this Agreement, for an
injunction against the breach of any such term, in aid of the exercise of any
power granted in this Agreement, to enforce any other legal or equitable right,
or to take any one or more of such actions, without being required to post a
bond. None of the rights, powers, or remedies conferred under this Agreement
shall be mutually exclusive, and each such right, power, or remedy shall be
cumulative and in addition to any other right, power, or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute, or otherwise.

6.11 Governing Law. This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction. The parties
irrevocably submit to the nonexclusive jurisdiction of any New York State or
United States Federal court sitting in The City of New York, Borough of
Manhattan, over any suit, action or proceeding arising out of or relating to
this Agreement. The parties irrevocably waive, to the fullest extent permitted
by law, any objection that they may now or hereafter have to the laying of venue
of any such suit, action, or proceeding brought in such a court and any claim
that any such suit, action, or proceeding brought in such a court has been
brought in an inconvenient forum.

--------------------------------------------------------------------------------



6.12 Waiver of Trial by Jury. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM, OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF,
CONNECTED WITH, OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY, OR THE ACTIONS OF THE OTHER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE, OR ENFORCEMENT HEREOF.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

COMPANY:     UNION ACQUISITION CORP.     By:      /s/ Kyle P. Bransfield   Name:
Kyle P. Bransfield Title: Chief Executive Officer    INVESTORS:           /s/
Kyle P. Bransfield   Name: Kyle P. Bransfield     /s/ Gerald W. Haddock   Name:
Gerald W. Haddock     /s/ Daniel W. Fink   Name: Daniel W. Fink     /s/ Joseph
J. Schena   Name: Joseph J. Schena     /s/ Jim Manley   Name: Jim Manley   UNION
GROUP INTERNATIONAL HOLDINGS LIMITED   By: /s/ Juan Sartori   Name: Juan Sartori
Title: Chairman   LADENBURG THALMANN & CO. INC.     By: /s/ Steven Kaplan  
Name: Steven Kaplan Title: Head of Capital Markets   CIM SECURITIES, LLC   By:
/s/ William B. Buchanan, Jr.   Name: William B. Buchanan, Jr. Title: Managing
Partner   UNION ACQUISITION ASSOCIATES, LLC   By: /s/ Kyle P. Bransfield   Name:
Kyle P. Bransfield Title: Member




--------------------------------------------------------------------------------



EXHIBIT A

Name and Address of
Investor

--------------------------------------------------------------------------------